Citation Nr: 1419994	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-31 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, including skin cancer, as due to radiation exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in March 2014.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges he was exposed to radiation in service through his duties as a military policeman while stationed at Los Alamos in New Mexico the site of the atomic bomb development, and that he began to have skin cancer sores within six months of his active service, which have continued to the present time.  

His service treatment records are not available.  In November 2010, the RO requested the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC), which informed VA in a June 2011 response that this was a fire related case, all the STRs were destroyed in the fire of 1973 and there are no surgeon general reports shown for the Veteran's service number.  In a November 2011 memorandum to the file, VA determined: "All efforts to obtain the needed information [STRs] have been exhausted; further attempts are futile and that, based on these facts, the record is not available."  When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In a June 2011 letter, the RO informed the Veteran that the record was fire-related and requested that the Veteran send copies of any records he has in his possession or any other relevant evidence. 

The Veteran's DD form 214 reflects that he was stationed in New Mexico during his active service and the address includes a P.O. Box 1539, Sante Fe, New Mexico, which was one of the PO boxes assigned to the Manhattan Project (the Allied project to develop the first nuclear weapons) in Los Alamos.  His military occupational specialty (MOS) was listed as guard duty.  Therefore, the DD form 214 supports the Veteran's contentions.  

Private and VA medical records from October 2000 to September 2011, reflect the Veteran has been variously treated for and diagnosed with skin disabilities of the head, face, and upper extremities, including: squamous cell carcinoma; actinic keratosis; sebhorrheic keratosis; solar elastosis; lichenoid; rule out basal cell carcinoma; basal cell versus squamous cell carcinoma; verruca vulgaris versus hypertrophic actinic keratosis; actinic chellitis; sebaceous hyperplasia; and Bowen's disease.  He was also diagnosed with punctate keratoderma of the right lateral malleolus.  

In light of the foregoing evidence, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin cancer, or other diagnosed skin disability, originated during his active service or was otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In addition, as the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from September 2011, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As the Veteran has reported only receiving private treatment through the Henry Ford Hospital for his skin disability, an attempt should be made to obtain these records.  

Finally, the Veteran testified that he wore a dosimetry badge during service.  Additional efforts should be undertaken in an attempt to verify his radiation exposure, as set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the JSRRC, or any other appropriate agency, unit records or other documents that would describe the activities of the Veteran's unit in Los Alamos, New Mexico, from September 1945 to April 1946.

2.  Obtain a dose estimate for the Veteran from the Defense Threat Reduction Agency (DTRA) regarding claimed in-service radiation exposure.

3.  Submit a request for an assessment as to the size and nature of the radiation dose received by the Veteran in service to:  Commander U.S. Army Medical Command Attn:  MCPO-SA 2748 Worth Road, Suite 25 Ft. Sam Houston, TX  78234-6025.

4.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding  private records from the Henry Ford Hospital dated prior to 2000 and dated since 2010; and all outstanding VA treatment records dated since September 2011.  

5.  If it is determined by any dose assessment that the Veteran was exposed to radiation, the case should then be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's skin cancer resulted from exposure to radiation during service.
 
6.  If it is not determined by any dose assessment that the Veteran was exposed to radiation, schedule the Veteran for a VA dermatology examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's skin cancer.  All necessary testing should be performed, including any relevant biopsy of the skin.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) the Veteran's DD form 214 demonstrating his MOS was listed as Guard Duty and that he was stationed in New Mexico during his active service and the address includes a P.O. Box 1539, Sante Fe, New Mexico, which was one of the PO boxes assigned to the Manhattan Project (the Allied project to develop the first nuclear weapons) in Los Alamos, thereby supporting his contentions; (2) the private and VA medical records demonstrating current diagnoses of skin disabilities of the head, face, and upper extremities, including: squamous cell carcinoma; actinic keratosis; sebhorrheic keratosis; solar elastosis; lichenoid; rule out basal cell carcinoma; basal cell versus squamous cell carcinoma; verruca vulgaris versus hypertrophic actinic keratosis; actinic chellitis; sebaceous hyperplasia; and Bowen's disease; and punctate keratoderma of the right lateral malleolus; (3) the testimony by the Veteran and his spouse that he was treated for lesions which were diagnosed as skin cancer within six months of his active service and have continued to the present time; and (4) any additional obtained private medical records.  

Please note, the Veteran and his spouse are competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please identify the current skin disability(ies), including skin cancer, if present.  

(b).  If a current skin disability is found, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability: (i) had its clinical onset during his active service from September 1945 to May 1947 or is related to any incident of service; or (ii) whether it is at least as likely than not that any skin cancer was manifest within one year of the Veteran's separation from service, between May 1947 and May 1948.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above.  

7.  Finally, readjudicate the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

